Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                    Remarks
This Office Action fully acknowledges the PTAB decision mailed on February 17th, 2021.  Claims 1-27 are allowed.  Claims 28-30 are canceled.

Election/Restrictions
This application is in condition for allowance except for the presence of claims 28-30 directed to an invention non-elected without traverse.  Accordingly, claims 28-30 have been cancelled.


Allowable Subject Matter
Claims 1-27 are allowed.
The following is an examiner’s statement of reasons for allowance: In view of the PTAB decision mailed on February 17th, 2021 and the closest prior art of Rajagopal (US 2012/0009588) and Kayyem (US 2014/0194305) does not provide to teach or suggest a sample analysis cartridge as particularly recited in claim 1, which includes a housing, input tunnel, seal piercer comprising an engager, slot, and a piercer, arranged and for functioning as recited therein.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL N TURK whose telephone number is (571)272-8914.  The examiner can normally be reached on M-F 930-630.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571 272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/NEIL N TURK/           Primary Examiner, Art Unit 1798